Citation Nr: 0619842	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected hepatitis C with cirrhosis of the 
liver.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision issued by 
the RO.  

In June 1991, the RO granted service connection for hepatitis 
C and assigned an initial 10 percent evaluation, effective 
March 12, 1991.  The veteran disagreed with the initial 
rating and, in December 1991, the RO assigned an increased 
rating of 30 percent.  

In March 1995, June 1996, February 1998 and June 1999, the 
Board remanded this case back to the RO for further 
development.  

In May 2001, the Board issued a decision denying entitlement 
to an initial evaluation in excess of 30 percent.  

The veteran appealed the May 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In September 2002, the veteran and the Secretary of Veterans 
Affairs (Secretary) entered into a Joint Motion for partial 
remand and a stay of the proceedings.  The Court granted the 
Joint Motion in October 2002, thereby vacating the Board's 
May 2001 decision and remanding the case.  

The Board in June 2003 again remanded the case to the RO for 
further development and adjudicative action, and the Board 
later denied this claim in June 2004.  

Subsequently, the veteran appealed this second decision, and 
in December 2005, the Court granted a Joint Motion of the 
veteran and the Secretary to vacate the Board decision 
insofar as an evaluation in excess of 30 percent had not been 
granted.  The case has since been returned to the Board on 
remand.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the November 2005 Joint Motion, the veteran and the 
Secretary asserted that the June 2004 Board decision denying 
the veteran's claim contained inadequate reasons and bases.  

Specifically, the veteran and the Secretary cited to 
inadequate discussion of VA medical opinions dated from 
November 1992 and May 1995, concerning the effects of the 
veteran's service-connected liver disorder.  

A further concern on the part of the veteran and the 
Secretary was that there was inadequate discussion of 
relevant evidence bearing on the matter of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  

The Board also notes that the veteran's most recent VA 
gastrointestinal examination was conducted in August 2003, 
nearly three years ago.  A further examination should thus be 
conducted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  

2.  Then, the veteran should be afforded 
a VA examination of the liver, with an 
appropriate examiner, to determine the 
nature and extent of his service-
connected liver disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  

Based on a review of the claims file, 
notably to include the VA medical 
opinions from November 1992 and May 1995, 
and the clinical findings of the 
examination, the examiner is requested to 
provide an opinion as to the effect of 
the veteran's service-connected liver 
disorder, in and of itself, on his 
employability.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim for an 
initial evaluation in excess of 30 
percent for the service-connected 
hepatitis C with cirrhosis of the liver 
should be readjudicated, to include 
consideration for an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  If 
the determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

